ALLREAD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Action by the State to recover premium under the Workmen’s Compensation Law upon a portion of the payroll of the Ford Motor Co. omitted from its return. The Co. alleged the omissions were gratuities to employes not dependent on services, but resting upon the social, civic and home life of the several employes. The State contended that the payments were part of the wage system and took the place of old age pensions and welfare work furnished by similar companies. Under 1465-53 GC., providing for classification of employments by the State Liability Board of Awards, the premium rate is required to be fixed upon the basis of the total payroll and number of employes. In reversing the judgment and holding that the State should recover, the Court of Appeals said:
1. “We are of opinion that the so-called gratuities or profit-sharing must be held to be a part of the wage system. Too much cannot be said in favor of the plan, but under the statutes the State has the right to collect the premium upon the actual payroll, including the so-called profit-sharing payments.”